IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 FRANK JEFFS,                                    : No. 35 EM 2019
                                                 :
                      Petitioner                 :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 COURT OF COMMON PLEAS OF                        :
 PHILADELPHIA, PA.,                              :
                                                 :
                      Respondent                 :


                                          ORDER



PER CURIAM

       AND NOW, this 15th day of July, 2019, the “Motion for Leave of Court to File

Original Application for Writ of Mandamus,” to the extent that it seeks leave to file original

process, is GRANTED. In all other respects, the “Motion for Leave of Court to File Original

Application for Writ of Mandamus” is DENIED.            The “Motion for Granting Writ of

Mandamus Order” is DENIED.